Citation Nr: 1437255	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  09-23 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to January 1969. 

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana, which, in pertinent part, denied entitlement to service connection for an adjustment disorder, not otherwise specified.  The RO in New Orleans, Louisiana, currently retains jurisdiction of the Veteran's claim file.

The Veteran was scheduled to testify at a Board video conference hearing at the RO before a Veterans Law Judge in May 2011, but in February and March 2011 written submissions the Veteran and his wife indicated that he did not wish to attend his hearing.  In an August 2012 brief his representative indicated that the Veteran missed his scheduled Board hearing and did not contend that he wished to re-schedule it.  Given these submissions the Veteran's hearing request is deemed withdrawn. 

In September 2012, the Board remanded the claim on appeal for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue has been re-characterized to comport to the evidence of record.  The claim of entitlement to service connection for an adjustment disorder has been re-characterized as part of a claim for an acquired psychiatric disability pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Subsequent to the rating decision on appeal, a November 2009 rating decision denied service connection for PTSD.  The Veteran did not appeal that decision.  Given that the November 2009 rating decision is final, and the competent evidence of record does not indicate that the Veteran has PTSD, his current claim of service connection for an acquired psychiatric disability has been re-characterized to exclude the diagnosis of PTSD.  See Clemons, supra; 38 C.F.R. § 20.1103.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

FINDING OF FACT

An acquired psychiatric disability  did not have its clinical onset in service and is not otherwise related to active duty; a psychosis was not exhibited within the first post service year.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, other than PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.
In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In a May 2007 pre-adjudication letter, the appellant was advised of the evidence and information necessary to substantiate his service connection claim for an acquired psychiatric disability, as well as his and VA's respective responsibilities in obtaining such evidence and information.  In this letter, the Veteran was informed of the process by which initial disability ratings and effective dates are established, as required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been met.

Further, VCAA notice error is not presumed to be prejudicial.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Neither the appellant nor his representative has asserted any specific prejudice in any of the VCAA notice given.  Thus any error in the VCAA notice is shown to be harmless.

The Board also finds that VA has complied with all assistance provisions of VCAA. The evidence of record contains the Veteran's service treatment records, personnel records, post-service VA treatment records, post-service private medical records, and lay statements of the Veteran.  Additionally, pursuant to the Board's September 2012 remand, the Veteran was afforded a VA examination to assess the nature and etiology of his acquired psychiatric disability and an opinion has been obtained concerning the etiology of this disability.  Therefore, the AOJ substantially complied with all of the Board's September 2012 remand instructions and VA has no further duty to attempt to obtain any additional records or conduct additional examinations with respect to the claim being decided herein.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

Analysis 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has an acquired psychiatric disorder that is related to incidences in-service.  In several written statements, he has reported that he was physically and mentally abused throughout service and had to fight to defend himself.  

Service treatment records (STRs) do not show treatment for an acquired psychiatric disability, however, they do note that he was seen at the mental health clinic in January 1969 for a pending discharge.  The Veteran's personnel records show that he was discharged due to a passive aggressive personality, aggressive type, manifested by immaturity, and that he was irresponsible and abused alcohol.  A formal psychiatric evaluation during service or prior to separation is not of record.

A December 1994 VA treatment record noted that the Veteran had been using cocaine for the past twenty years and had been drinking alcohol for 28 years.  The Axis I diagnoses were continuous cocaine dependency and alcohol dependency.  The Axis IV reflects severe psychosocial stressors.

A February 1997 private psychiatric evaluation indicated that the Veteran "appeared to have an impulse control disorder for most of his life, as well as a polysubstance dependence problem."  The physician commented that due to the Veteran's poor anger control, he has earned himself of a position where people do not care to hire him any further, and also his polysubtance problem is in remission.  The Axis I diagnoses were impulse control disorder and polysubstance dependence (currently in remission by history).  The Veteran did not relate any of his problems to military service.

A June 2007 VA treatment record reflects that the Veteran presented for treatment at the Emergency Tactical Unit (ETU) with complaints of being depressed and needing to be admitted.  He was angry and had suicidal thoughts while in the ETU.  He had been released from jail three days prior for a domestic battery charge.  He had been incarcerated for two weeks and was facing another domestic battery charge.  Axis I diagnoses were adjustment disorder, not otherwise specified (NOS), rule psychotic disorder NOS, rule out major depression with psychotic features; polysubstance, by history, alcohol, cocaine and tobacco; none in five years by the Veteran's report.  The Axis II diagnosis was psychosocial personality disorder.

A November 2008 VA outpatient psychiatry note indicates that the Veteran presented for treatment as a new patient.  He reported having no combat experience, but claimed he experienced traumatic events in which he could not write letters to his family while others could and that he was subjected to heavy exercises.  He reported not having any contact with weapons and that he was a clerk typist.  He further stated that he was discharged from the military because he was unable to adapt due to his personality.  The Veteran complained of having scary dreams and sleeping problems.  He claimed that he used to rely on drugs and alcohol to ease his pain, but abstained from both due to having cancer of the larynx.  He claimed to hear voices and names putting him down.  The Veteran further reported experiencing such problems upon returning home from service.  The Axis I diagnosis was mood disorder secondary to general medical condition with psychotic features and rule out PTSD as there was no convincing evidence of PTSD.  The Axis II diagnosis was antisocial personality disorder.

A January 2009 VA treatment record shows a diagnosis of "mood disorder secondary to general medication with psychotic features being treated in Lafayette.  No solid evidence of PTSD."  

In a June 2009 written statement, the Veteran's wife reported that he is always angry, depressed, stays by himself, is detached, has bad dreams and fusses in his sleep, and accuses others of doing something wrong.  She reported further that the Veteran accuses her of acting like people in the Air Force and that she and others remind him of what happened in the Air Force.

The Veteran was afforded a VA examination in October 2012.  The examiner noted that the Veteran had been diagnosed with major depressive disorder during VA treatment.  He also acknowledged that although "the Veteran has claimed at times to have PTSD related to nonspecific incidents in the Air Force, he has never been diagnosed with PTSD and [has not been] diagnosed with PTSD in this examination."  He also noted a diagnosis of antisocial personality disorder along with an additional diagnosis of psychosocial and environmental problems.  After review of the Veteran's medical history and mental status examination, the examiner opined that "the Veteran's primary condition has to do with his antisocial personality which has given him a history of incarceration caused by being a drug dealer.  He does not have a mental disorder caused by military service."  He further noted that the Veteran's cognitive abilities appear intact including his memory and his overall social skills and executive functioning.  He acknowledged the Veteran's admittance of impulsivity and inappropriate behavior.  He also noted that the Veteran indicated a history of anxiety and depression and suicidal ideation because of "[his] life."  The examiner opined that the Veteran "clearly does not have PTSD or any other mental condition caused by military service."  He concluded that "the primary cause of [the Veteran's] difficulties has been his antisocial personality which has resulted at times, in mood impairment and the current diagnosis of major depressive disorder by his [VA] psychiatrist."

As evidenced above, the Veteran has received multiple post-service psychiatric disorder diagnoses, including major depressive disorder and adjustment disorder NOS.  Therefore, the Board finds that the first requirement, a current diagnosis, is met.  While the Veteran did not exhibit an acquired psychiatric disability in service, he has claimed that he had psychiatric problems related to stressors in service.  STRs do show that the Veteran exhibited a passive aggressive personality, but personality disorders are not disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303 (2013).  (A personality disorder is not an injury or disease for VA compensation purposes.)  

  

However, the evidence must also demonstrate a nexus between the present disease and service.  Here, the Board finds that the evidence does not indicate a nexus between his current psychiatric disorders and his time in service.  The October 2012 VA examiner opined that the Veteran's current psychiatric disorders are not related to service and instead, are secondary to his medical conditions and life stressors.

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that excessive stress may lead to psychiatric disability is commonly known and, therefore, the Veteran's testimony that psychiatric disability is related to his in-service stress has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.

In addition to no showing of psychiatric disability in service, there is no suggestion in the clinical evidence that current psychiatric disability is related to service.  When seen in December 1994, approximately 25 years post service, the Veteran had a long history of drug and alcohol abuse.  No Axis I diagnosis other than substance abuse was noted.  Primary alcohol and drug abuse are considered of willful misconduct origin and not service-connected.  See 38 C.F.R. § 3.301.  When seen in in February 1999, the Veteran underwent a mental status interview and no acquired psychiatric disability was diagnosed.  Substance abuse (in remission) and a life-long impulse control disorder were noted.  It was reported that the Veteran had several periods of incarceration, the longest being for two years, and at least three inpatient admissions for treatment of substance abuse.  It would seem likely that if inservice stress was a factor in the onset of an acquired psychiatric disability (first diagnosed after the February 1999 treatment record) this would have been noted or mentioned in the clinical records from this period.  Moreover, the only etiology opinion of record took into account the Veteran's claim of psychiatric disability stemming from stressors in service and concluded that this was not the case.  This evidence is more probative than the Veteran's opinion and more in line with the overall clinical record.  

The Board concludes that an acquired psychiatric disability other than PTSD was not caused by and is not the result of the Veteran's active service and cannot be presumed to be so.  There is no credible evidence of a chronic psychiatric disorder in service, and no convincing evidence of continuous symptomatology since service and symptoms of adjustment disorder and major depressive disorder were not noted until more than 35 years after separation from service.  The long period of time that passed between the Veteran's period of active service and the onset of a psychiatric disability weighs heavily against a relationship between the two.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service).

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not for application in this case and the claim of service connection for an acquired psychiatric disorder, other than PTSD, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for an acquired psychiatric disability, other than PTSD is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


